TEEATTORNEY               GENERAL
                        OFTEXAS



                           July 15, 1957

Honorable Robert S. Calvert       Opinion No. WW-193
Comptroller of Public Accounts
Capitol Station                   Re: May the claim of an employee
Austin, Texas                         of the ~WaterResources Com-
                                      mittee for wages due for the
                                      period January 8, 1957,
                                      through January 31, 1957
                                      be passed for payment out
                                      of funds appropriated in
                                      Senate Bill 17, Acts of the
                                      55th Legislature, Regular
Dear Mr. Calvert:                     Session, 19571
       In your letter of June 27, 1957, you requested an opln-
ion of this office as to whether wages due an employee of the
Water Resources Committee, in the amount of $536.59, may be
passed for payment out of funds appropriated in Senate Bill 17,
Acts of the 55th Legislature, Regular Session, 1957.
        It appears from the enclosed Payroll Voucher that the
claim in question accrued as a result of employment from the
period January 8, 1957 through January 31, 1957.
        Section 1 of Senate Bill No. 17, Acts of the 55th Legis-
lature, Regular Session, reads as follows:
            'Section 1. There is hereby appropriated
        to the Water Resources Committee out of the un-
        expended balance in the appropriation for neces-
        sary travel expense of members of the Water Re-
        sources Committee, out of the General Revenue
        Fund of Texas In House Bill No. 140, Acts 1955,
        the sum of Seven Hundred Dollars ($700.00), said
        appropriation to be used for payment of salaries
        and wages.
        House Bill Wo. 454, Acts of the 53rd Leglslature,Regu-
lar Session, 1953, chapter 359, page 879, created the Hater
Resources Committee. Section 3 of the Act provides:
            "Sec. 3. Subject to Section 9 hereof the
        Committee shall have the power to employ such
Honorable Robert S. Calvert, page 2.   (WV-1931


        clerical and technical assiStanCe as it may
        deem necessary to perform its functions and
        shall employ a chief engineer and an admin-
        istrator who shall be a licensed attorney at
        law versed in the water laws of this State
        and whose duties shall be those laid out by
        said Committee."
Section 9 of the Act provided an appropriation for the opera-
tion of the Committee for the biennium in which it was created.
This appropriation expired two years from the effective date of
the Act.
        House Bill 140, Acts of the 54th Legislature, Regular
Session, 1955, chapter 519, page 1531, provides an appropriation
for the Water Reso,urcesCommittee for the current biennium, and
reads as follows:
                   "WATER RESOURCES COMMITTEE
                                          For the Years Ending
                                      August 31,     August 31,
        "Out of General Revenue Fund:    1956           1957
   "1. For actual and necessary
       travel expenses of members of
       the Water Resources Committee     $I5,ooo.oo    $ 5,ooo.oo
                                           For the Years Ending
                                       August 31,     August 31,
        "From Public Donations:           1956           1957
   "20 For salaries, wages and
       other necessary expenses pur-
       suant to Chapter 359, Acts,

                           D . . . . .   $20,400.00    $20,400.00


   "Total, General Revenue approprla-
    tion and estimated public donations $25,400.00     $25,400.00"

        It is apparent that the appropriation as provided for
under the provisions of this Act were insufficient to provide for
the salary expenses represented by the claim in question.
Honorable Robert S. Calvert, page 3.   o?w-193)


        Section 5 of Article III of the Constitution of Texas,
among other things, provides that the Legislature shall devote
the first thirty days of each regular session to the intro-
duction of bills and resolutions, and acting upon emergency
appropriations.

        Inasmuch as the Legislature is given specific authority
by the Constitution of Texas to act upon emergency appropria-
tions at the outset of any regular session, and Inasmuch as the
55th Legislature saw fit to enact an emergency appropriation in
the form of Senate Bill No. 17, Acts of the 55th Legislature,
Regular Session, 1957, we believe this appropriation is in all
respects valid. The Legislature, in effect, amended the appro-
priation made to the Water Resources Committee under the provi-
sions of House Bill 140, Acts of the 54th Legislature, Regular
Session, 1955, chapter 519, page 1531, and supplemented the ap-
propriation for salaries, wages and other necessary expenses,
as provided for in House Bill 140, with that of a portion of
the unexpended balance in the appropriation for necessary travel
expenses of members of the Water Resources Committee as provided
for in Ho,useBill No. 140.
        Section 49 of Article III of the Constitution of Texas
provides:
            "No debt shall be created by or on behalf
        of the State, except to supply casual deficien-
        cies of revenue, repel invasion, suppress in-
        surrection, defend the State in war, or pay ex-
        isting debt; and the debt created to supply de-
        ficiencies in the revenue, shall never exceed
        in the aggregate at any one time two hundred
        thousand dollars."
In our opinion Section 49 of Article III is not applicable to
the claim involved in your request. In the case of this claim,
no debt was created inasmuch as House Bill 140, Acts of the 54th
Legislature, Regular Session, 1955, chapter 519, page 1531, pro-
vided an appropriation to cover the salary claim involved in your
request, and it was only as a result of a deficiency in this ap-
propriation that the emergency appropriation, in the form of
Senate Bill 17, Acts of the 55th Legislature became necessary.
        Section 44 of Article III of the Constitution of Texas
provides in part:
            8,
             . . . nor grant, by appropriation or other-
        wise, any amount of money out of the Treasury of
Honorable Robert S. Calvert, page 4.   (ww-193)


        the State, to any individual, on a claim,
        real or pretended, when the same shall not
        have teen provided for by pre-existing law;
        . a .
It is also our opinion that Section 44 of Article III of the Con-
stitution of Texas is not applicable to the claim involved in
your request. The appropriation involved in Senate Bill 17,
Acts of the 55th Legislature, is supported by pre-existing law in
the form of Section 3 of House Bill 454, Acts of the 53rd Legis-
lature.,Regular Session, 1953, chapter 359, page 379.
        For the reason set forth above it is our opinion that
Senate Bill 17, Acts of the 55th Legislature, is but an exercise
of the recognized authority of the Legislature to appropriate
within the current revenues of any given biennium all of the
money which it finds is necessary and required for the efficient
maintenance and operation of the various agencies of the State.
For this reason we answer your question in the affirmative.

                           SUMMARY
             The claim of an employee of the Water Re-
             sources Committee for wages due for the
             period January 8, 1957 through January 31,
             1957 may be passed for payment out of funds
             appropriated in Senate Bill 17, Acts of the
             55th Legislature, Regular Session,'1957.
                                 Very truly yours,
                                 WILL WILSON
                                 Attorney General of Texas


WCR:wam:zt
APPROVED:                            Assistant
OPINION COMMITTEE
H. Grady Chandler, Chairman
C. K, Richards
Marvin R. Thomas, Jr.
John Lennan
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Geo. P. Blackburn